Case 0:20-cv-60638-WPD Document 46 Entered on FLSD Docket 02/26/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 0:20-cv-60638-WPD/Snow

  MADHUKAR BONKURI, individually and on
  behalf of all others similarly situated,

          Plaintiffs,

          v.

  GRAND CARIBBEAN CRUISES, INC.,

        Defendant.
  ______________________________________/

               JOINT MOTION FOR ENLARGEMENT OF TIME TO COMPLY
               WITH THE COURT ORDER ENTERED ON FEBRUARY 12, 2021

          Defendant Grand Caribbean Cruises, Inc. and Plaintiff Madhukar Bonkuri (collectively

  the “Parties”), by their respective undersigned counsel, submit this Joint Motion for Enlargement

  of Time to Comply with the Court Order Entered on February 12, 2021, and as good cause

  thereof state the following:

          1.      Federal Rule of Civil Procedure 6(b)(1)(A) provides that “[w]hen an act may or

  must be done within a specified time, the court may, for good cause, extend the time . . . with or

  without motion or notice if the court acts, or if a request is made, before the original time or its

  extension expires . . . .”

          2.      On February 12, 2021, the Court entered an Order granting in part Defendant

  Grand Caribbean Cruises, Inc.’s Motion to Compel Discovery. See ECF 45. In the Order, the

  Court established the following deadlines relevant to this Joint Motion:

                  a.      The inspection of Plaintiff’s electronic devices shall take place no later

                          than March 1, 2021.
Case 0:20-cv-60638-WPD Document 46 Entered on FLSD Docket 02/26/2021 Page 2 of 4




                 b.      Plaintiff shall, on or before March 22, 2021, provide a privilege log that

                         complies with this Court’s Local Rules and the applicable Federal Rules

                         after conducting a review of the results of the data from the inspection of

                         Plaintiff’s electronic devices.

                 c.      Plaintiff shall, on or before March 22, 2021, supplement his responses to

                         RFP Nos. 54 and 61 upon completion of the inspection of Plaintiff’s

                         electronic devices.

         3.      Due to unforeseen difficulties in finding a vendor to conduct the inspection and in

  making arrangements between the Parties, the Parties require an additional seven (7) days to

  conduct the inspection of Plaintiff’s electronic devices.

         4.      The additional time required to conduct the inspection of Plaintiff’s electronic

  devices, in turn, means Plaintiff requires additional time than has been directed to provide a

  privilege log and supplement his responses to RFP Nos. 54 and 61 upon completion of the

  inspection of Plaintiff’s electronic devices and review of the search results of the inspection.

         5.      Plaintiff’s counsel also requires extra time because of the Passover holiday. In

  total, Plaintiff’s deadline to provide a privilege log and supplement his responses to RFP Nos. 54

  and 61 would be extended by seventeen (17) days.

         6.      The requested brief extension would amend the Court’s Order as follows:

                      a. The inspection of Plaintiff’s electronic devices shall take place no later

                         than March 1, 2021 March 8, 2021.

                      b. Plaintiff shall, on or before March 22, 2021 April 8, 2021, provide a

                         privilege log that complies with this Court’s Local Rules and the




                                                    2
Case 0:20-cv-60638-WPD Document 46 Entered on FLSD Docket 02/26/2021 Page 3 of 4




                           applicable Federal Rules after conducting a review of the results of the

                           data from the inspection of Plaintiff’s electronic devices.

                        c. Plaintiff shall, on or before March 22, 2021 April 8, 2021, supplement his

                           responses to RFP Nos. 54 and 61 upon completion of the inspection of

                           Plaintiff’s electronic devices.

             7.     The Parties submit that good cause exists for this request, and the requested

  extension of time will not cause any prejudice to the parties or the Court.

             8.     This extension is not sought for dilatory reasons or for any other improper

  purpose, and this is the first request for an extension of time to comply with the Order.

                                             CONCLUSION

             For the foregoing reasons, the Parties respectfully request that the Court enter an order

  enlarging their time to conduct the inspection of Plaintiff’s electronic devices by seven (7) days

  to March 8, 2021, and for Plaintiff to provide a privilege log and supplement his responses to

  RFP Nos. 54 and 61 upon completion of the inspection of Plaintiff’s electronic devices by

  seventeen (17) days to April 8, 2021, and granting any further relief the Court deems appropriate.

        CERTIFICATE OF CONFERRAL PURSUANT TO LOCAL RULE 7.1(a)(3)(A)

             The undersigned counsel for the Parties have conferred and agreed to submit this Motion

  jointly.

  Dated: February 26, 2021
  GREENSPOON MARDER LLP                                   BURSOR & FISHER, P.A.

  /s/ Roy Taub                                            /s/ Yitzchak Kopel
  JEFFREY A. BACKMAN, ESQ.                                Yitzchak Kopel
  (Fla. Bar No. 0662501)                                  Alec M. Leslie
  jeffrey.backman@gmlaw.com                               Bursor & Fisher, P.A.
  RICHARD W. EPSTEIN, ESQ.                                888 Seventh Avenue
  (Fla. Bar No. 229091)                                   New York, NY 10019
  richard.epstein@gmlaw.com                               (646)837-7126

                                                      3
Case 0:20-cv-60638-WPD Document 46 Entered on FLSD Docket 02/26/2021 Page 4 of 4




  ROY TAUB, ESQ.                           ykopel@bursor.com
  (Fla. Bar No. 116263)                    aleslie@bursor.com
  roy.taub@gmlaw.com
  200 East Broward Blvd., Suite 1800       Scott A. Bursor
  Fort Lauderdale, Florida 33301           Bursor & Fisher, P.A.
  954-491-1120 (Telephone)                 701 Brickell Avenue, Suite 1420
  954-343-6958 (Facsimile)                 Miami, FL 33131-2800
                                           (305)330-5512
  Attorneys for Defendant                  scott@bursor.com
  Grand Caribbean Cruises, Inc.            Attorneys for Plaintiff




                                       4
